Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s arguments, see remarks, filed 10/25/2022, with respect to the rejection(s) of claim(s) 1 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of U.S. Patent No. 10881225 issued to Bernick further in view of U.S. Patent No. 10582783 issued to Hill.

Drawings
	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the snap buttons without male and female distinction must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
	Claim 1 is objected to because of the following informalities:  claim 1 recites the term “mal” and should be spelled as male. Appropriate correction is required.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-2, 5-8, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Publication No. 2006020826 issued to Sato in view of U.S. Patent No. 10881225 issued to Bernick further in view of U.S. Patent No. 10582783 issued to Hill.

Regarding claim 1,
	Sato discloses a bedding (Sato: Abstract see FIG. 6 (20)) comprising: an upper cover (Sato: FIG. 6 (20)) including a first fastening member; (Sato: FIG. 6 (30)) and a lower cover (Sato: FIG. 6 (20) including a second fastening member (Sato: FIG. 6 (40) located on the lower cover) couplable to the first fastening member (Sato: FIG. 7 (see how (30b) couples to (40a) and (40b) couples to (30a)) and formed at a position corresponding to the first fastening member, (Sato: FIG. 7 shows how the fasteners couple in a position outlined in the drawing.) wherein the upper cover and the lower cover are coupled to each other using the first fastening member and the second fastening member and are separated from each other through releasing of coupling between the first fastening member and the second fastening member, (Sato: see page 6 4th-5th paragraphs where it talks about how the fastening members are fastened. The examiner notes that they can be separated through a reverse process) the upper cover and the lower cover are usable without distinction between upper and lower sides. (Sato: FIG. 6 shows an upper and lower cover with the same type of fasteners that are both capable of being used interchangeably, the lower being the top and top being the lower see page 6 of Sato.)

	Sato does not appear to disclose a bedding insert inserted between the upper cover and the lower cover and comprising an opening portion disposed at a position corresponding to the first fastening member of the upper cover and the second fastening member of the lower cover… wherein the first fastening member and the second fastening member are coupled through the opening portion of the bedding insert, wherein the first fastening member and the second fastening member comprise couplable snap buttons without distinction between female and male.
	However, Bernick discloses a bedding insert which is inserted between the upper cover and the lower cover. (Bernick: FIG.13 shows (80) inserted between an upper and lower cover)
	It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a bedding insert into the device of Sato as taught by Bernick in order to allow for more insulating/comfort layers to be placed inside the cover of Sato whenever a user so desires in which one of ordinary skill in the art would have recognized as a predictable result. 
	Hill discloses an opening portion disposed [in a bedding insert] at a position corresponding to the first fastening member of the upper cover and the second fastening member of the lower cover… wherein the first fastening member and the second fastening member are coupled through the opening portion of the bedding insert (Hill: col. 9 lines 57-63 “In this assembled configuration, each snap fastener 570 extends through a corresponding through hole 596 and the first and second snap fastener portions 572 and 574 are attached to one another, securing the first cover portion 510 to the second cover portion 520 and further securing the frame 590 to the decorative pillow cover 502.”) wherein the first fastening member and the second fastening member comprise couplable snap buttons without distinction between female and male. (Hill: col. 9 lines 32-38 wherein magnets may be interpreted as snap buttons without distinction between male and female.)
	It would have been obvious for one having ordinary skill in the art to modify the bedding insert of Bernick to incorporate openings that correspond to first and second fastening members of a cover as taught by Hill in order to fasten the insert securely to the upper and lower covers of Sato in which one of ordinary skill in the art would have otherwise recognized as a predictable result.
	Additionally it would have been obvious for one having ordinary skill in the art to substitute the magnetic fasteners of Hill for the snap buttons of Sato in order to avoid having to replace the snap fasteners of Sato should the male or female fastener fail in which one of ordinary skill in the art would have recognized as a predictable result.

Regarding claim  2,
	Sato, as modified by Bernick and Hill discloses the bedding of  claim 1, wherein the first fastening member is provided on an edge portion of the upper cover, and wherein the second fastening member is provided on an edge portion of the lower cover. (Sato: FIG. 6 (30, 40) are both provided on an edge of both the lower and upper cover.)

Regarding claim 5,
	Sato, as modified by Bernick and Hill discloses the bedding of  claim 1, wherein the upper cover comprises a plurality of such first fastening members identical to the first fastening member, and the lower cover comprises a plurality of such second fastening members identical to the second fastening member. (Sato: FIG. 6 both covers (20) have a plurality of first and second fastening members (30, 40))

Regarding claim 6,
	Sato, as modified by Bernick and Hill discloses the bedding of  claim 1, wherein one or more first fastening members are provided on each side of the upper cover, and wherein one or more second fastening members are provided on each side of the lower cover. (Sato: FIG. 6 shows first and second fastening members (30, 40) provided on each side (i.e. the corners) of both the upper and lower covers.)

Regarding claim 7,
	Sato, as modified by Bernick and Hill discloses the bedding of claim 1, wherein one or more first fastening members are provided on each corner of the upper cover where two sides meet each other, and wherein one or more second fastening members are provided on each corner of the lower cover where two sides meet each other. (Sato: FIG. 6 shows first and second fastening members (30, 40) provided on each side (i.e. the corners) of both the upper and lower covers.)

Regarding claim 8,
	Sato, as modified by Bernick and Hill discloses the bedding of claim 1 wherein at least one of the upper cover and the lower cover comprises a fastening strap couplable to a fastening ring of the bedding insert which is inserted between the upper cover and the lower cover. (Bernick: FIG. 7 cover (20) has straps (48) that connect to bedding insert (80) shown in FIG. 8 via (loops/rings) (82) which has an upper and lower cover that are integral with one another.)

Regarding claim 19,
	Sato, as modified by Bernick and Hill, discloses the bedding of claim 1.
	Sato does not appear to disclose wherein the bedding insert comprises a third fastening member to be coupled to the upper cover and a fourth fastening member to be coupled to the lower cover, wherein the upper cover further comprises a fifth fastening member disposed at a position corresponding to the third fastening member and couplable to the third fastening member, and wherein the lower cover further comprises a sixth fastening member disposed at a position corresponding to the fourth fastening member and couplable to the fourth fastening member.
	However, Bernick discloses wherein the bedding insert comprises a third fastening member (Bernick: FIG. 12 (82)) to be coupled to the upper cover and a fourth fastening member to be coupled to the lower cover, (Bernick: FIG. 12 and 15 see also col. 3 lines 66-67 and col. 4 lines 1-4 “Referring to FIGS. 1 and 7, first section 24 has four connectors 48 which are configured to engage the four corner connectors 82 of duvet 80. In the shown embodiment, four connectors 48 are each straps which engage the four loops of the duvet.”) wherein the upper cover further comprises a fifth fastening member disposed at a position corresponding to the third fastening member and couplable to the third fastening member, (Bernick: FIG. 12 (48) wherein the first two fasteners located closest to (26) may be interpreted as a fifth fastening member) and wherein the lower cover further comprises a sixth fastening member disposed at a position corresponding to the fourth fastening member and couplable to the fourth fastening member. (Bernick: FIG. 12 (48) wherein the first two fasteners located furthest from (26) may be interpreted as a sixth fastening member).
	It would have been obvious for one having ordinary skill in the art to incorporate the use of third through sixth fastening members in Sato as taught by Bernick in order to provide a direct connection between the insert and the upper and lower covers which would have allowed for the insert to be tightly secured in the upper and lower covers should one of the fasteners fail in which one of ordinary skill in the art would recognized as a predictable result.


Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato, Bernick, and Hill in further view of Chinese Publication No. 110025175 issued to Zhu.

Regarding claim 3,
	Sato, as modified by Bernick and Hill, discloses the bedding of  claim 1.
	Sato does not appear to disclose wherein an edge portion of the upper cover and an edge portion of the lower cover comprise fabric formed of two or more stacked sheets, and wherein the first fastening member and the second fastening member are provided on fabric located on an innermost side while being coupled in two or more sheets of fabric so as not to be exposed to the outside when the upper cover and the lower cover are coupled. 
	However, Zhu discloses wherein an edge portion of the upper cover and an edge portion of the lower cover comprise fabric formed of two or more stacked sheets, (Zhu: FIG. 1 shows (1) having two stacked sheets (3) which may correspond to a separate bottom and top cover.) and wherein the first fastening member and the second fastening member are provided on fabric located on an innermost side while being coupled in two or more sheets of fabric so as not to be exposed to the outside when the upper cover and the lower cover are coupled. (Zhu: FIG. 1 (21, 22) are both provided on the innermost side)
	It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Sato to have one or more sheets of fabric stacked and the fasteners located on the inside of the cover as taught by Zhu in order to allow for customization of the cover to provide warming layers and at the same time avoid the fasteners irritating a person when they are trying to sleep in which one of ordinary skill in the art would have recognized as a predictable result.
	 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ORTIZ whose telephone number is (303)297-4378. The examiner can normally be reached Monday - Friday 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.C.O./Examiner, Art Unit 3673    
                                                                                                                                                                                                    /DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
11/3/2022